SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [ ] Definitive Proxy Statement [x] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule14a-12 Alliance Fiber Optic Products, Inc (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: [LOGO] ALLIANCE FIBER OPTIC PRODUCTS, INC. SUNNYVALE, CALIFORNIA 94089 (408) 736-6900 August 19, 2010 Dear Stockholder: In connection with the Special Meeting of Stockholders of Alliance Fiber Optic Products, Inc. (the "Company") to be held on Friday, August 20, 2010 at 2:00 p.m. Pacific Time at the Company's principal executive office, 275 Gibraltar Drive, Sunnyvale, California, 94089, it has come to our attention that Annex A to the Proxy Statement dated July 16, 2010 is incorrect.The correct Annex A is attached to this letter.The Company believes the discussions of the proposals in the Proxy Statement include all material information necessary for a stockholder to determine how to vote on the proposals. Sincerely yours, /s/Peter C. Chang PeterC. Chang Chairman, President and Chief Executive Officer Annex A CERTIFICATE OF AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ALLIANCE FIBER OPTIC PRODUCTS, INC. Alliance Fiber Optic Products, Inc., a corporation organized and existing under the laws of the State of Delaware, hereby certifies as follows: FIRST: The name of the corporation is Alliance Fiber Optic Products, Inc. SECOND: The Board of Directors of Alliance Fiber Optic Products, Inc., has duly adopted resolutions declaring the advisability of the amendment to the Amended and Restated Certificate of Incorporation of the corporation to add a new Article XI to read in its entirety as follows: "ARTICLE XI Each [five (5)] [eight (8)] [ten (10)] shares of the Common Stock, par value $0.001 per share, of the corporation issued and outstanding or held in treasury as of:00 .m. Eastern Time on, 201(the "Effective Time") shall be reclassified as and changed into one (1)share of Common Stock, par value $0.001 per share, of the Corporation, without any action by the holders thereof.Each stockholder who, immediately prior to the Effective Time, owns a number of shares of Common Stock which is not evenly divisible by [five (5)] [eight (8)] [ten (10)] shall, with respect to such fractional interest, be entitled to receive from the corporation cash in an amount equal to such fractional interest multiplied by the closing price of the Common Stock as last reported on The NADSAQ Capital Market immediately prior to the Effective Time." THIRD: That thereafter, pursuant to resolution of its Board of Directors, a meeting of the stockholders of said corporation was duly called and held, upon notice in accordance with Section 222 of the General Corporation Law of the State of Delaware, at which meeting the necessary number of shares as required by statute were voted in favor of the amendment. FOURTH: This Certificate of Amendment was duly adopted at said meeting of the stockholders in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. FIFTH: In accordance with Section 103(d) of the General Corporation Law of the State of Delaware, this Certificate of Amendment shall be effective at:00.m. Eastern Time on, 201 . IN WITNESS WHEREOF, Alliance Fiber Optic Products, Inc. has caused this Certificate of Amendment to be signed by its President and Chief Executive Officer as of, 201 . ALLIANCE FIBER OPTIC PRODUCTS, INC. By: Peter C. Chang President and Chief Executive Officer
